       Case 4:20-cv-02078-MWB Document 135 Filed 11/16/20 Page 1 of 3




           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

                                    )
DONALD J. TRUMP FOR                 )
PRESIDENT, INC., et al.,            )
                                    )
                    Plaintiffs,     )
                                    )
                                      Civil Action No. 4:20-cv-02078-
      v.                            )
                                      MWB
                                    )
KATHY BOOCKVAR, in her capacity )
                                      Judge Matthew W. Brann
as Secretary of the Commonwealth of )
Pennsylvania, et al.,               )
                                    )
                    Defendants.     )
                                    )

    CENTRE AND DELAWARE COUNTY BOARDS OF ELECTIONS’
                   MOTION TO DISMISS
      Defendants Centre County Board of Elections and Delaware County Board of

Elections move this Court to enter the attached proposed Order dismissing the

Amended Complaint with prejudice. In support of this Motion, Defendants rely upon

the accompanying Memorandum of Law.




Dated: November 16, 2020
       Case 4:20-cv-02078-MWB Document 135 Filed 11/16/20 Page 2 of 3




Respectfully submitted,

/s/ Molly E. Meacham                /s/ Edward D. Rogers
Molly E. Meacham                    Timothy D. Katsiff
Elizabeth A. Dupuis                 Edward D. Rogers*
Babst, Calland, Clements &          Terence M. Grugan*
Zomnir, P.C.                        Ballard Spahr LLP
603 Stanwix Street, Sixth Floor     1735 Market Street, 51st Floor
Two Gateway Center                  Philadelphia, PA 19103-7599
Pittsburgh, PA 15222                Telephone: (215) 665-8500
412-394-5614                        Facsimile: (215) 864-8999
mmeacham@babstcalland.com           KatsiffT@ballardspahr.com
                                    RogersE@ballardspahr.com
330 Innovation Blvd. Suite 302      GruganT@ballardspahr.com
State College, PA 16803             *(admitted pro hac vice)
814-867-8055
bdupuis@babstcalland.com            Attorneys for Delaware County Board of
                                    Elections
Attorneys for Centre County Board
of Elections




                                     2
          Case 4:20-cv-02078-MWB Document 135 Filed 11/16/20 Page 3 of 3




                          CERTIFICATE OF SERVICE

      I hereby certify that on this 16th day of November 2020, a copy of the

foregoing was served via the court’s electronic filing system upon all counsel of

record.




                                      /s/ Molly E. Meacham
